1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     THE BANK OF NEY YORK MELLON FK                    Case No. 2:17-cv-00336-MMD-DJA
      THE BANK OF NEW YORK, AS
7     TRUSTEE FOR THE                                                  ORDER
      CERTIFICATEHOLDERS OF THE
8     CWALT, INC. ALTERNATIVE LOAN
      TRUST 2006-33CF, MORTGAGE PASS-
9     THROUGH CERTIFICATES, SERIES
      2006-33CB
10                            Plaintiff,
            v.
11
      BRAEWOOD HERITAGE ASSOCIATION,
12    INC., et al.,

13                                Defendants.

14

15   I.     SUMMARY

16          Before the Court is Plaintiff Bank of New York Mellon’s (“Plaintiff”) motion for

17   attorney fees and costs (“Motion”) against Defendant Marian L. Hammond (“Hammond”).

18   (ECF No. 48.) Because Plaintiff has failed to submit sufficient information regarding its

19   attorneys’ fees, the Motion is denied.

20   II.    BACKGROUND

21          The relevant facts are recited in the Court’s order. (ECF No 28.) As relevant here,

22   the Court granted default judgment against Hammond on Plaintiff’s judicial foreclosure

23   claim. (ECF No. 45.) Plaintiff now brings this Motion to recover its attorneys’ fees and costs

24   under the deed of trust, providing for the lender to recover such fees. (ECF No. 48; ECF

25   No. 45 at 19.)

26   III.   DISCUSSION

27          “The part[y] seeking attorney's fees must establish [among other things] that the

28   fees are reasonable.” City Nat'l Bank v. Charleston Assocs., LLC, No. 2:11cv-2023-MMD-
1    PAL, 2017 WL 1158816, at *1 (D. Nev. Mar. 28, 2017). Reasonable attorney’s fees are

2    based on the “lodestar” calculation set forth in Hensley v. Eckerhart, 461 U.S. 424, 433

3    (1983). See Fischer v. SJB-P.D., Inc., 214 F.3d 1115, 1119 (9th Cir. 2000). Courts must

4    first determine a reasonable fee by multiplying “the number of hours reasonably expended

5    on the litigation” by “a reasonable hourly rate.” Hensley, 461 U.S. at 433. Courts consider

6    the experience, skill, and reputation of the attorney requesting fees when determining the

7    reasonableness of an hourly rate. Webb v. Ada County, 285 F.3d 829, 840 & n.6 (9th Cir.

8    2002). A reasonable hourly rate should reflect the prevailing market rates of attorneys

9    practicing in the forum community for “similar services by lawyers of reasonably

10   comparable skill, experience and reputation.” See id.; Blum v. Stenson, 465 U.S. 886, 895-

11   96 n.11 (1984). “The party seeking an award of fees should submit evidence supporting

12   the . . . rates claimed.” Hensley, 461 U.S. at 433; see also Jordan v. Multnomah Cnty.,

13   815 F.2d 1258, 1263 (9th Cir. 1987). A rate determined through affidavits is normally

14   deemed to be reasonable. Blum, 465 U.S. at 895-96 n.11.

15          Plaintiff has not provided sufficient information for the Court to determine whether

16   the attorneys’ fees sought by Plaintiff are reasonable and are incurred relating to the

17   judicial foreclosure claim against Hammond. The latter deficiency is important given that

18   Plaintiff asserted and litigated claims against other defendants. 1 Plaintiff’s counsel Jamie

19   K. Combs submits an affidavit (the “Affidavit”) discussing partner Natalie L. Winslow’s

20   involvement in the case, her experience in practice and her credentials. (ECF No. 48-1 at

21   2.) The Affidavit broadly outlines that “rates charged ranged from $135 per hour for

22   paralegals to $375 for partners.” (Id. at 3.) However, Plaintiff has failed to identify the seven

23   other individuals who have charged Plaintiff fees and whose work altogether constitutes

24   half of the total hours worked in this case. (See generally, ECF No. 48-2.) These

25
            1For  example, one of Plaintiff’s counsel’s work entry charges $229.50 in connection
26
     with “[r]eviewing Court Docket/prior pleadings in preparation for drafting Request to Enter
27   Default, Default by Clerk, Attorney Affidavit in Support of Default of Nyla G. Carson and
     Marian L. Hammond and draft same.” (ECF No. 48-2 at 16 (emphasis added).) Plaintiff
28   cannot seek attorneys’ fees from Hammond for work Plaintiff’s counsel did in relation to
     Co-Defendant Carson.
                                                   2
1    individuals are only identified by their initials (TAW, CJH, NMF, DTB, DH, KAW, and JKC),

2    but their positions at the firm, rates, experiences, and credentials remain unclear. 2 (Id.)

3    Without more, the Court cannot determine whether Plaintiff is seeking reasonable

4    attorneys’ fees.

5    IV.    CONCLUSION

6           It is therefore ordered that Plaintiff’s motion for attorney fees and costs (ECF No.

7    48) is denied without prejudice.

8           DATED THIS 30th day of March 2020.

9

10
                                               MIRANDA M. DU
11                                             CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
            2The  Court advises Plaintiff that an aggregation of each person’s hours would
28
     further assist the Court in determining the reasonableness of Plaintiff’s attorneys’ fees.
                                                   3
